Petition for certiorari by the state to review the decision of the Court of Appeals in the case of Rollie Cobb v. State,100 So. 463, wherein a judgment of conviction of appellant was reversed. The only question here sought to be reviewed by the state relates to the ruling of the Court of Appeals as to the exception to a portion of the oral charge of the court. The Court of Appeals construed that portion of the oral charge as contravening the rule of law that the jury must be convinced beyond a reasonable doubt of the corroborating evidence in cases of this character before its further consideration in connection with the evidence of the accomplice. The holding of the Court of Appeals as to this rule of law is correct, and in addition to the authorities therein cited by that court, we may add Malachi v. State, 89 Ala. 134, 8 So. 104; McDaniels v. State, 162 Ala. 25, 50 So. 324.
The petition for the writ of certiorari is denied.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.